Title: To George Washington from Alexander Hamilton, 21 November 1791
From: Hamilton, Alexander
To: Washington, George


  Treasury Department, Philadelphia, 21 Nov. 1791. Submits two contracts: one between the collector of New London, Conn., and Nathaniel Richards for supplying the lighthouses in that district for one year, to end on 1 Oct. 1792, the terms of which were somewhat more favorable than those of the preceding year; and another between the collector of New London and the keeper of the lighthouse there, “which being as low as that for the preceding year & being among the most moderate of those compensations, the Secretary does not perceive any ground of exception against it.”
